Supplement dated April 10, 2015, to the Prospectus for your Variable Annuity Issued by ALLSTATE LIFE INSURANCE COMPANY ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK LINCOLN BENEFIT LIFE COMPANY This supplement amends certain disclosure contained in the prospectus for your Variable Annuity contract issued by Allstate Life Insurance Company, Allstate Life Insurance Company of New York or Lincoln Benefit Life Company, as applicable. Effective May 1, 2015 (the Closure Date), the following variable sub-accounts available in your Variable Annuity will be closed to all contract owners except those contract owners who have contract value invested in the variable sub-accounts as of the Closure Date: PIMCO Total Return Portfolio – Administrative Shares PIMCO Total Return Portfolio – Advisor Shares Contract owners who have contract value invested in these variable sub-accounts as of the Closure Date may continue to submit additional investments into the variable sub-accounts thereafter, although they will not be permitted to invest in the variable sub-accounts if they withdraw or otherwise transfer their entire contract value from the variable sub-accounts following the Closure Date.Contract owners who do not have contract value invested in the variable sub-accounts as of the Closure Date will not be permitted to invest in these variable sub-accounts thereafter. Please note that we currently plan to substitute a different, but comparable, sub-account for the sub-accounts listed above. You will receive additional information about this substitution in the near future. Dollar cost averaging, category models and/or auto-rebalancing programs, if elected by a Contract owner prior to the Closure Date, will not be affected by the closure unless a contract owner withdraws or otherwise transfers his entire Account Value from the sub-account. If you have any questions, please contact your financial representative or our Variable Annuities Service Center at (800) 457-7617.Our representatives are available to assist you Monday through Friday between 7:30 a.m. and 5:00 p.m. Central time. Please keep this supplement for future reference together with your prospectus.No other action is required of you.
